Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered January 30, 1985, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the arguments made in the defendant’s pro se supplemental brief and have found them to be without merit. Thompson, J. P., Lawrence, Eiber and Spatt, JJ., concur.